Case 8:18-cv-01130-JLS-GJS Document 19-2 Filed 10/12/18 Page 1 of 2 Page ID #:140




   11   LINDEMANN LAW FIRM, APC
        BLAKE J. LINDEMANN, SBN 255747
   22   DONNA R. DISHBAK, thSBN 259311
        433 N. Camden Drive, 4 Floor
   33   Beverly Hills, CA 90210
        Telephone: (310)-279-5269
   44   Facsimile: (310)-300-0267
        E-mail:     blake@lawbl.com
   55
   66   Attorneys For Plaintiffs
        DANA WEISS AND THOSE
   77
        SIMILARLY SITUATED
   88
   99                           UNITED STATES DISTRICT COURT
  10
  10         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
  11
  11
        DANA WEISS, an individual, and all those Case No. 8:18-cv-01130-JLS-GJS
  12
  12    similarly situated;
  13
  13                                             Judge: Hon. Josephine L. Staton
                            Plaintiff,           Mag. Judge: Hon. Gail J. Standish
  14
  14
  15
  15    v.                                          APPENDIX IN SUPPORT OF
                                                    OPPOSITION TO
  16
  16
        TRADER JOE’S COMPANY, a                     DEFENDANT’S MOTION TO
  17
  17    California Corporation; and DOES 1          DISMISS OR STRIKE
        through 10;                                 COMPLAINT
  18
  18
  19
  19                          Defendants.
  20
  20
  21
  21
  22
  22
  23
  23
  24
  24
  25
  25
  26
  26
  27
  27
  28
  28

        APPENDIX ISO OF OPP. TO MOTION TO DISMISS                                    1
Case 8:18-cv-01130-JLS-GJS Document 19-2 Filed 10/12/18 Page 2 of 2 Page ID #:141



                                           TABLE OF CONTENTS
   11
   22    Exhibit Description                                                Pages
           1     ABC News Article, “Alkaline Water Claims to Offer             1-2
   33            Greater Hydration, Health Benefits.”
   44      2     New York Times Article, “Is Alkaline Water Really Better      3-5
                 for You?”
   55
           3     Study, “Systemic Review of the Association Between           6-20
   66            Dietary Acid Load, Alkaline Water and Cancer.”
           4     Study, “Influence of Alkaline Ionized Water on Rat           21-32
   77
                 Erythrocyte Hexokinase Activity and Myocardium.”
   88      5     Study, “Systemic and local effects of long-term exposure     33-39
   99            to alkaline drinking water in rats.”
           6     Article, “Alkaline Water—Find or Fraud?”                     40-42
  10
  10       7     Article, “Does Alkaline Water Really Hydrate You             43-44
  11
  11             Better.”
           8     Trader Joe’s Alkaline Water Image                             45
  12
  12       9     Notice of Violation of the California Consumer Legal         46-52
  13
  13             Remedies Act and Duty to Preserve Evidence
           10    Article, “I Drank Fancy Water for a Week so you Don’t        53-62
  14
  14             Have to.”
  15
  15       11    Article, “Huge Number of People Believe Drinking             63-67
                 Alkalinized Water Prevents Diseases: Are They Right?”
  16
  16       12    Trader Joe’s Alkaline Water compared to that of Trader       68-69
  17
  17             Joe’s Spring Mountain Water Price Images
  18
  18
  19
  19
  20
  20
  21
  21
  22
  22
  23
  23
  24
  24
  25
  25
  26
  26
  27
  27
  28
  28

        APPENDIX ISO OF OPP. TO MOTION TO DISMISS                                     2
